Case: 19-12161   Date Filed: 06/05/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12161
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00015-AT-JSA-28



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JOKELERA COPELAND,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 5, 2020)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-12161    Date Filed: 06/05/2020      Page: 2 of 4



      Jokelera Copeland appeals her 18-month conviction for conspiracy to

engage in extortion under color of official right. Copeland argues that the district

court erred—in her second trial—by imposing limitations on her ability to cross-

examine Special Agent James Hosty, who testified in her first trial that he made

false statements to her during an interview to attempt to elicit information—a

lawful interrogation technique. Copeland argues that the questions she would have

asked Hosty on cross-examination in the second trial related to his credibility.

      The district court has broad discretion under the Federal Rules of Evidence

to determine the permissible scope of cross-examination and will not be reversed

except for clear abuse of that discretion. United States v. Jones, 913 F.2d 1552,

1564 (11th Cir. 1990). The Federal Rules of Evidence state that cross-examination

should not go beyond the subject matter of the direct examination and matters

affecting the witness’s credibility. Fed. R. Evid. 611(b).

      It is well established that the right of confrontation guaranteed by the Sixth

Amendment includes the right of cross-examination. United States v. Lankford,

955 F.2d 1545, 1548 (11th Cir. 1992). However, the defendant’s right to

cross-examine witnesses is not without limitation: he is entitled only to an

opportunity for effective cross-examination, not cross-examination that is effective

in whatever way, and to whatever extent, the defense might wish. United States v.

Baptista-Rodriguez, 17 F.3d 1354, 1366 (11th Cir. 1994).


                                          2
              Case: 19-12161     Date Filed: 06/05/2020   Page: 3 of 4



      The denial of a defendant’s Confrontation Clause right to cross-examination

is examined for harmless error. United States v. Ndiaye, 434 F.3d 1270, 1286

(11th Cir. 2006). The correct inquiry is whether, assuming that the damaging

potential of the cross-examination were fully realized, a reviewing court might

nonetheless say that the error was harmless beyond a reasonable doubt. Id. This

inquiry considers factors such as the importance of the witness’s testimony in the

prosecution’s case, whether the testimony was cumulative, the presence or absence

of evidence corroborating or contradicting the testimony of the witness on material

points, the extent of cross examination otherwise permitted, and, of course, the

overall strength of the prosecution’s case. Delaware v. Van Arsdall, 475 U.S. 673,

684 (1986).

      Here, assuming arguendo, but not deciding, that the district court abused its

discretion in limiting Copeland’s cross-examination of a government’s witness, we

must conclude that any error was harmless. That is so because her proposed

question regarding the witness’s use of false statements during an interview was

not probative of the testimony provided on direct examination or of Copeland’s

culpability and did not reflect on the witness’s credibility when he was testifying

under oath.

      On direct examination, the government asked Hosty to authenticate wire

transfer records, prison records, and driver’s license records. Copeland then


                                          3
               Case: 19-12161      Date Filed: 06/05/2020    Page: 4 of 4



proposed to ask Hosty: “did you have a conversation with Ms. Copeland where

you lied to her about whether there was video evidence against her involving an

undercover operation.” Before the conclusion of Hosty’s testimony, the court

issued a written order barring Copeland’s proposed cross-examination of Hosty

regarding his false statements during his interviews of Copeland. The court found

that, based on Hosty’s direct examination and the evidence submitted, there was no

evidentiary basis upon which Copeland could show that Hosty’s false statements to

her contradicted or disproved one or more of the facts material to the case.

      Even assuming error for purposes of this discussion, any error was harmless.

Hosty’s false statements are not probative of the disputed issue, that is, whether

Copeland is culpable of the charged extortion conspiracy. Hosty’s testimony in the

second trial consisted of introducing records. See Fed. R. Evid. 611(b); Baptista-

Rodriguez, 17 F.3d at 1366. Moreover, Hosty’s use of lawful interview techniques

bears little, if any, evidence of his credibility to introduce wire-transfer records,

prison records, and driver’s license records while under oath—which the jury

would be able to independently evaluate. As such, any error in limiting his cross-

examination of Hosty regarding interview techniques would be harmless. See

Ndiaye, 434 F.3d 1286; Van Arsdall, 475 U.S. at 684.

      AFFIRMED.




                                            4